     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 1 of 8 Page ID #:97


1    Zoë Dolan (Bar No. 282734)
     zdolan@gmail.com
2    PO Box 32044
     Los Angeles, CA 90032
3
     Telephone: (347) 301-5180
4
     Attorney for Defendant
5    John Doe subscriber assigned
     IP address 174.67.192.119
6
7                              UNITED STATES DISTRICT COURT
8                          CENTRAL DISTRICT OF CALIFORNIA
9
10   Strike 3 Holdings, LLC,                       Case No. 19-cv-140-TJH
11
                                Plaintiff,         Motion Notice Date:
12                                                 July 8, 2019
13                   v.
14
15   John Doe subscriber assigned IP address
     174.67.192.119,
16
17                              Defendant.
18
19
20                                   Motion to Quash Subpoena
21                                               and
                                    Request to Remain Anonymous
22
23
24
25
26
27
28
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 2 of 8 Page ID #:98


1                                      Table of Contents
2    Table of Contents……………………………………………………………………………2
3
     Table of Authorities………………………………………………………………………….3
4
5    Memorandum of Law and Points of Authorities
6           I.     Background…………………………………………………………………….4
7
            II.    The Subpoena Should Be Quashed……………………………………………..6
8
9           III.   Doe Has Standing………………………………………………………………8

10          IV.    Conclusion….…………………………………………………………………..8
11
12   Request To Remain Anonymous……………………………………………………………..8

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
      3

      [2]4064.1
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 3 of 8 Page ID #:99


1                                                              Table of Authorities
2
     Cases
3
4
     Arista Records, LLC v. Doe 3,
5
          604 F.3d 110 (2d Cir. 2010) ................................................................................................................ 8
6
7
     Fallon v. Locke, Liddell & Sapp, LLP,
8
          No. 5:04-cv-3210 RMW (RS), 2005 U.S. Dist. LEXIS 46987 (N.D. Cal. Aug. 4, 2005) .......... 8
9
10
     Strike 3 Holdings, LLC v. Doe,
11
          351 F. Supp. 3d 160 (D.D.C. 2018) .............................................................................................. 6, 7
12
13
     Strike 3 Holdings, LLC v. Doe,
14
          No. 3:18 CV 1945 (JBA), 2019 U.S. Dist. LEXIS 38986 (D. Conn. Mar. 12, 2019) ................ 7
15
16
     Televisa S.A. de C.V. v. Univision Communs., Inc.,
17
          No. CV 05-3444 PSG (MANx), 2008 U.S. Dist. LEXIS 106382 (C.D. Cal. Nov. 17, 2008 ... 6
18
19
     Federal Rules
20
21
     Fed. R. Civ. P. 45(c)(3)(A)(iv) ................................................................................................................. 6
22
23
24
25
26
27
28
                                                                             3
      3

      [2]4064.1
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 4 of 8 Page ID #:100


1                                Memorandum of Law and Points of Authorities
2         On March 12, 2019, this Court granted an ex parte application by the plaintiff, Strike 3
3
     Holdings, LLC (“Strike 3”), for a subpoena (the “Subpoena”) to obtain the name and address
4
5    of the John Doe defendant (“Doe”) assigned IP address 174.67.192.119 (the “IP Address”).
6    See Docket Entry No. 13. For the reasons that follow, the subpoena must be quashed because
7
     it lacks temporal specifics, and, in any event, fails to provide adequate measures to ensure
8
9    anonymity and privacy at this stage.

10        I. Background
11
12           Familiarity with the allegations in the complaint (the “Complaint”) is assumed. As the

13   Court is aware, Strike 3 alleges that the IP Address has been associated with copyright
14
     infringement of adult motion picture content (the “Content”) for which Strike 3 claims
15
     copyright protection. See id. at 1-2 and Exhibit A thereto. The method of infringement,
16
17   according to Strike 3, revolved around use of BitTorrent, a system for distributing files over
18
     the Internet. Complaint at ¶¶ 18-24. Strike 3 claims that the IP Address correlates with 31
19
     “hashes,” which, in turn, reflect the downloading via BitTorrent of “all pieces of files”
20
21   comprising various Content. Id.
22           Strike 3 asserts the infringement of 31 specific works. See id. and Exhibit A to the
23
     Complaint. However, it is uncertain how this Content may have been uploaded to the
24
25   BitTorrent network in the first place. See Complaint at 29. Similarly, it is uncertain which files
26   Strike 3 believes the IP Address may have infringed, or in what manner. Cf. id. at ¶ 26 (“While
27
     Defendant was [allegedly] infringing, [Strike 3’s investigator] downloaded from Defendant one
28
                                                       4
      3

      [2]4064.1
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 5 of 8 Page ID #:101


1    or more pieces of the digital media files containing Strike 3’s motion pictures…”); with id. at ¶
2    27 (“A full copy of each digital media file was downloaded from the BitTorrent file
3
     distribution network…”). And, to compound these uncertainties, it appears that Strike 3
4
5    sought copyright protection only after the generation of hashes relating to 25 of the 31 allegedly
6    infringed works. See Exhibit A.
7
               From here, Strike 3 leaps to the conclusion that Doe “downloaded, copied, and
8
9    distributed a complete copy of Plaintiff’s Works...” Id. at 28.

10             Strike 3 has filed thousands of these John Doe lawsuits over the last few years.1 “The
11
     cases are more than just vaguely titillating cocktail party fodder, they’ve also helped the firm
12
13   earn the ire of U.S. District Judge Royce Lamberth of the District of Columbia who said . . .

14   Strike 3, ‘treats this court not as a citadel of justice, but as an ATM.’”2 As Judge Lamberth
15
     observed:
16
               Strike 3 is also a copyright troll. Its swarms of lawyers hound people who allegedly
17
               watch their content through Bittorrent, an online service enabling anonymous users to
18             share videos despite their copyright protection. Since Bittorrent masks users’ identities,
               Strike 3 can only identify an infringing Internet protocol (IP) address, using geolocation
19
               technology to trace that address to a jurisdiction. This method is famously flawed:
20             virtual private networks and onion routing spoof IP addresses (for good and ill); routers
               and other devices are unsecured; malware cracks passwords and opens backdoors;
21             multiple people (family, roommates, guests, neighbors, etc.) share the same IP address; a
22             geolocation service might randomly assign addresses to some general location if it
               cannot more specifically identify another. Simply put, inferring the person who pays the
23
24
     1
      See “Biglaw Firm’s Representation Of Porn Client Lands Them In Hot Water With A
25   Judge… Again,” available at https://abovethelaw.com/2019/02/fox-rothschilds-
     representation-of-porn-client-lands-them-in-hot-water-with-judge/?rf=1 (last visited May 20,
26   2019).
27   2
      Id.; see also “Biglaw Firm Gets Benchslapped Over Controversial Representation Of Porn
     Company,” available at https://abovethelaw.com/2018/12/biglaw-firm-gets-benchslapped-
28   over-controversial-representation-of-porn-company/?rf=1 (last visited May 20, 2019).
                                                       5
         3

         [2]4064.1
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 6 of 8 Page ID #:102


1           cable bill illegally downloaded a specific file is even less trustworthy than inferring they
            watched a specific TV show. But in many cases, the method is enough to force the
2           Internet service provider (ISP) to unmask the IP address’s subscriber. And once the ISP
3           outs the subscriber, permitting them to be served as the defendant, any future Google
            search of their name will turn-up associations with the websites Vixen, Blacked, Tushy,
4           and Blacked Raw. The first two are awkward enough, but the latter two cater to even
5           more singular tastes.
6    Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160, 161-62 (D.D.C. 2018) (internal citation
7
     omitted).
8
9         II. The Subpoena Should Be Quashed.

10
            Two principle considerations weigh in favor of quashing the Subpoena as presently
11
12   formulated. First, Rule 45 of the Federal Rules of Civil Procedure allows a party to move to

13   quash a subpoena if it subjects a person to an undue burden. Fed. R. Civ. P. 45(c)(3)(A)(iv).
14
            To determine whether a subpoena constitutes an undue burden, courts balance six
15          factors: (1) the relevance of the information requested; (2) the need of the party for
            production; (3) the breadth of the request for production; (4) the time period covered
16
            by the subpoena; (5) the particularity with which the subpoena describes the requested
17          production; and (6) the burden imposed.
18
     Televisa S.A. de C.V. v. Univision Communs., Inc., No. CV 05-3444 PSG (MANx), 2008 U.S. Dist.
19
     LEXIS 106382, at *3-4 (C.D. Cal. Nov. 17, 2008).
20
21          There is no question that Strike 3 will argue it needs more information to proceed. But,
22   in light of the considerations that Judge Lamberth has identified, the third, fourth and fifth
23
     factors militate against return of the Subpoena. The hashes at issue here range from May 2017
24
25   to December 2018; however, the subpoena authorization lacks any temporal limitation or
26   delineations to help ensure that the alleged usage was not spoofed or backdoored. Without
27
     such specificity, the Subpoena would be overly broad on its face.
28
                                                     6
      3

      [2]4064.1
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 7 of 8 Page ID #:103


1           Second, the subpoena authorization lacks sufficient measures to preserve privacy. A
2    potentially-noninfringing defendant’s right to remain anonymous comprises reason enough to
3
     balk at Strike 3’s modus operandi:
4
5           Though Strike 3 admits a protective order could allow defendant to anonymously
6           challenge the subpoena, that hardly seems fair. That drags defendant into court and
7           foists on them the unenviable burden of hiring a lawyer or defending their reputation
8           pro se, all before they’ve even been served. That’s not how our system of litigation is
9           supposed to work.
10
11   Strike 3 Holdings, LLC, 351 F. Supp. 3d at 165.
12          Even where courts have come out for Strike 3 on these subpoenas, stricter protective
13
     measures have been imposed than those currently in place in this case. For example, in
14
15   addition to litigating anonymously, a Doe in one of these matters should be afforded the

16   opportunity to maintain privacy on the Internet without fearing retaliation, coercion or other
17
     such action by Strike 3:
18
19          The plaintiff is ordered not to disclose the defendant’s name or address, or any other
            identifying information other than the defendant’s ISP number, that plaintiff may
20          subsequently learn. The plaintiff shall not threaten to disclose any of the defendant’s
            identifying information. The defendant will be permitted to litigate this case
21
            anonymously unless and until this Court orders otherwise and only after the defendant
22          has had an opportunity to challenge the disclosure. Therefore, the plaintiff is ordered
            not to file publicly any of the defendant’s identifying information and to file under seal
23
            all documents containing the defendant’s identifying information.
24
25   Strike 3 Holdings, LLC v. Doe, No. 3:18 CV 1945 (JBA), 2019 U.S. Dist. LEXIS 38986, at *12-
26
     13 (D. Conn. Mar. 12, 2019).
27
28
                                                       7
      3

      [2]4064.1
     Case 8:19-cv-00140-TJH-SP Document 18 Filed 05/22/19 Page 8 of 8 Page ID #:104


1         III. Doe Has Standing.
2             Doe has standing to bring this motion insofar as the subpoena appears overly broad, see
3
     Fallon v. Locke, Liddell & Sapp, LLP, No. 5:04-cv-3210 RMW (RS), 2005 U.S. Dist. LEXIS
4
5    46987, at *4-5 (N.D. Cal. Aug. 4, 2005); and, in any event, for purposes of preserving privacy,
6    especially at this stage of litigation, see Arista Records, LLC v. Doe 3, 604 F.3d 110, 118 (2d Cir.
7
     2010).
8
9         IV. Conclusion

10            The subpoena as currently authorized should be quashed, and protective measures

11   should be enhanced to ensure privacy appropriate to a matter of this nature.
12
                                         Request to Remain Anonymous
13
14            For the foregoing reasons, Doe seeks to remain anonymous in this litigation.
15
16
     May 22, 2019                                                    _s/ Zoë Dolan______
17
18
19
20
21
22
23
24
25
26
27
28
                                                       8
      3

      [2]4064.1
